Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claim filed on 19 November 2019.  
Claim 1 is currently pending and have been examined.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a system. However, the recites a plurality of method steps (i.e. purchasing, evaluating, presenting, selling, wearing, and altering) without any structural components. Therefore, it is unclear if the claim is directed to a system or a method. For examination purposes the examiner will examine the claim being directed to a method. Appropriate correction is required. 
Claim 1 recites the limitation "the dresses" in line 3; “the available dresses” in line 4; and “the client” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Line 3 of claim 1 recites, “a profile for each;” It is unclear to what each is referring.
Line 5 of claim 1 recites, “a dress”. It is unclear if this dress is the same or different from “use dresses”, “the dresses”, or “the available dresses”.



1. A used dress management method comprising:
purchasing one or more used dresses; 
evaluating the one or more used dresses and creating a profile for each of the one or more used dresses; 
presenting the one or more used dresses to a client; 
selling a dress from the one or more used dresses; 
wearing the dress by the client; and 
altering the dress if requested by the client.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC § 101
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites purchasing one or more used dresses; evaluating the one or more used dresses and creating a profile for each of the one or more used dresses; presenting the one or more used dresses to a client; selling a dress from the one or more used dresses; wearing the dress by the client; and altering the dress if requested by the client. Therefore, the claim as a whole is directed to “managing used dresses”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity where a used dress is sold to a client.
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements.  Accordingly the abstract idea is not integrated into a practical application.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements, which does not render a claim as being significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw-Weeks (US 2003/0076318 A1) in view of Sanders et al. (US 2014/0316946 A1).

Claim 1 –
As per claim, Shaw-Weeks discloses a used dress management method comprising:
creating a profile for each of the one or more available dresses; (see “current styles, colors, and sized of garments in the inventory, and garment details and characteristics” and “dressmaker” in paragraph [0031])
presenting the one or more available dresses to a client; (see “display of all garments from the inventory at step 130” and “The client can browse through a display of recommended inventory items at step 132
selling a dress from the one or more available dresses; (see “purchase a garment” in paragraph [0031])
wearing the dress by the client; (see “virtually try on” and “try it on at the retailer’s premises” in paragraph [0031]) and
altering the dress if requested by the client; (see “generate a set of alterations…sent for garment alteration” in paragraph [0031]; and “step 154” in Fig. 1B)
Additionally, in regard to claim 1, the Examiner further notes the recited "if" in line 7 does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "altering" step not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II]. However, in order to advance prosecution the examiner has provided prior art.
Shaw-Weeks does not explicitly disclose:
purchasing one or more used dresses; and
evaluating the one or more used dresses and creating a profile for each of the one or more used dresses; 
Sanders teaches purchasing one or more used dresses (see “second-hand sellers…permanent retail stores having inventory…such as thrift shops or vintage-merchandise stores” in paragraph [0010] of Sanders); and evaluating the one or more used dresses (see “information about the available dresses of Shaw-Weeks to be a purchased used dress and evaluating the used dress as taught by Sanders. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shaw-Weeks in order to find a way for buyers to search for specific items (see paragraph [0008] of Sanders).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanfeld et al. (US 2013/0339191 A1): discloses a marketplace of second-hand  items. The marketplace matches sellers to buyers with matching attributes.
Myers, Gail Jeanne. DESIGNING AND SELLING RECYCLED FASHION: ACCEPTANCE OF UPCYCLED SECONDHAND CLOTHES BY FEMAL CONSUMERS, AGE 25 TO 65. – discloses interviewing women how they recycle their discarded clothing and whether they would be open to buying secondhand clothes. The article further discloses how designers, manufactures, and retailers can use this information and sell upcycled fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RESHA DESAI/Primary Examiner, Art Unit 3625